Citation Nr: 1234927	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  07-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as a result of in-service exposure to herbicides.  

2.  Entitlement to service connection for prostate cancer, including as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from June 1961 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the Board denied the Veteran's claims for service connection for diabetes mellitus, type II, and for prostate cancer.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  By an April 2012 memorandum decision, the Court vacated the Board's October 2010 decision and remanded the Veteran's appeal for action consistent with its decision.  

Before the Court, the Veteran argued that the Board had failed to ensure VA fulfilled its duty to assist him in obtaining evidence to support his claim.  He contended that VA should have requested morning reports and unit rosters to corroborate his presence in Vietnam rather than only requesting his service personnel record and inquiring about his dates of service in Vietnam.  He asserted that the morning reports would likely document his departure from his unit in Vietnam and could identify his destination of Alaska; that the National Personnel Records Center maintains morning reports and unit rosters; and that VA was obligated to assist him in obtaining them under 38 U.S.C.A. § 5103A(c)(1).

The Court found, however, that the Veteran had never previously indicated that morning reports or unit rosters may document his movement through Vietnam.  However, because his appeal was being remanded for a new statement of reasons and bases, the Court found that VA had an additional opportunity to obtain the morning reports and unit rosters the Veteran believes may assist in substantiating his claim in documenting his presence in Vietnam.  Consequently, the Board finds that a remand is warranted to attempt to verify the Veteran's presence in Vietnam by searching morning reports and unit rosters for any reference to the Veteran.  

The Court also noted that the Veteran identified January 21, 1966 through March 8, 1966, as the approximate dates of his departure from Fort Lee until his documented presence in Alaska, respectively.  The Board notes, however, that there is nothing in the service records, and the Veteran has not provided, the specific unit he was to be assigned to while serving in Vietnam.  The service records only show that he was assigned to "CoB 94th QM Bn (DS)" at Fort Lee, Virginia, until January 20, 1966, and that the next unit assignment was "Log Con Cen USARAL Spt Comd" at Fort Richardson, Alaska, at which he arrived on March 9, 1966.  On remand, the Veteran should be asked to provide the specific unit he was to be assigned to while serving in Vietnam and should be advised that, without that data, VA will not be able to search for morning reports or unit records for that unit. 

Finally, the Board notes that there may be other records, such as payroll records, that may demonstrate that the Veteran either travelled to or was in Vietnam from January 21, 1966, to March 8, 1966.  Such should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the specific unit to which he was assigned while serving in Vietnam.  He should be advised that, without this data, VA will not be able to request a search of morning or unit records of this unit.

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request it search for morning reports for the following for units any reference to the veteran's movement during the identified periods:

a)  "CoB 94th QM Bn (DS)" at Fort Lee, Virginia, for the period of January 1966.  
b)  The specific unit identified by the Veteran, if any, that he was to be assigned to while serving in Vietnam, from January 21, 1966, through March 8, 1966.  

c)  "Log Con Cen USARAL Spt Comd" at Fort Richardson, Alaska, for the period of March 1966.

Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.  If, after all efforts have been undertaken to obtain records but none are found, a Formal Finding of Unavailability should be made pursuant to the prevailing procedures set forth in VA's adjudication manual, M21-1MR.

3.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) and request that it search unit records, especially unit rosters, for reference to the Veteran and his transfer from Fort Lee, Virginia, to Fort Richardson, Alaska, to include any mention that he was transferred to the Republic of Vietnam.  The following information with regards to the Veteran's unit history and search timeframes should be provided to the JSRRC to assist in its search:

a)  "CoB 94th QM Bn (DS)" at Fort Lee, Virginia, for the period of January 1966.  

b)  The specific unit identified by the Veteran, if any, that he was to be assigned to while serving in Vietnam, from January 21, 1966, through March 8, 1966.  

c)  "Log Con Cen USARAL Spt Comd" at Fort Richardson, Alaska, for the period of March 1966.

4.  Contact the Defense Finance and Accounting System (DFAS), or any other appropriate agency, and request it search for payroll records for the Veteran from January 21, 1966, through March 8, 1966, or for any payroll information that would tend to show that the Veteran either travelled to/from or was in Vietnam during that period of time.

5.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

